Professionally Managed Portfolios c/o U.S. Bancorp Fund Services, LLC 2020 East Financial Way, Suite 100 Glendora, California 91741 December 29, 2014 VIA EDGAR TRANSMISSION Division of Investment Management U.S. Securities and Exchange Commission 100 “F” Street, N.E. Washington, D.C.20549 Re: Professionally Managed Portfolios (the “Trust”) File Nos.: 33-12213 and 811-05037 Dear Sir or Madam: We are attaching for filing, on behalf of the Trust,Post-Effective Amendment No. 602 to the Trust’s Registration Statement on Form N-1A (“the Amendment”) pursuant to the Securities Act of 1933, as amended (the “1933 Act”) (Amendment No. 603 to the Registration Statement pursuant to the Investment Company Act of 1940, as amended).This Amendment is being filed to add Class C shares to the Registration Statement for the BP Capital TwinLine Energy Fund and the BP Capital TwinLine MLP Fund. Pursuant to Rule 485(a)(1), the Trust anticipates that this filing shall become effective on February 27,2015.At or before February 27,2015, the Trust will file another Post-Effective Amendment to its Registration Statement under Rule 485(b) of the 1933 Act to be effective not earlier than the effective date of this Amendment.The purpose of that filing will be to add the audited financial statements and certain related financial information for the fiscal year ended October 31, 2014, incorporate any comments made by the Staff on this Amendment, update any missing information, and to file any updated exhibits to the Registration Statement. If you have any questions, concerning the foregoing, please contact the undersigned at (626)914-7363. Sincerely, /s/ Elaine E. Richards Elaine E. Richards, Esq. President and Secretary of the Trust
